COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00307-CV


MY485, INC.                                                          APPELLANT

                                        V.

RIVERSIDE PARTNERS, LLC,                                             APPELLEES
D/B/A THE RIVERSIDE COMPANY
AND HEALTHCAREFIRST, INC.


                                    ------------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      Appellant filed a timely notice of appeal from the trial court=s July 5, 2012

“Order Granting Defendants’ Motion For Summary Judgment Of No Liability .”

The trial court subsequently granted appellant’s motion for new trial on

September 3, 2012, while it still had plenary jurisdiction over the case. See Tex.

R. Civ. P. 329b(e).

      1
       See Tex. R. App. P. 47.4.
      On September 5, 2012, we informed the parties that it appeared the trial

court=s granting of the motion for new trial rendered this appeal moot and that the

appeal would be dismissed as moot unless, on or before September 17, 2012,

any party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. Appellant responded on September 11, 2012, agreeing

that the appeal should be dismissed as moot.

      Accordingly, on this court=s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: September 20, 2012




                                        2